DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 2/8/2022.
Claims 1, 4, 7-10, 12, 15-17, and 20 have been amended.
Claims 1-20 are pending.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In previous Office Actions, the Examiner had interpreted the limitation of determining, based on the roadway traffic data for the plurality of roadway vehicles, a vehicle route of a first roadway vehicle of the plurality of roadway vehicles, and during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone in the drone network, the first drone being docked on the first roadway vehicle on at least part of the vehicle route of the first roadway vehicle as “determining, based on the roadway traffic data for the plurality of roadway vehicles and  during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone in the drone network, the first drone being docked on the first roadway vehicle on at least part of the vehicle route of the first roadway vehicle” where the determination to transfer the package is based on both the roadway traffic data and vehicle route. In its current state, the claim language cannot be interpreted this way; therefore, a new combination of prior art has been made. Claims 2 and 10 contain these features and are indicated as containing allowable subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (US 2016/0257401 A1), hereinafter Buchmueller, in view of Uyeki (US 2005/0222763 A1), hereinafter Uyeki, and Tokhtabaev (US 2020/0019925 A1), hereinafter Tokhtabaev.
Claim 1
Buchmueller discloses the claimed method comprising: 
assigning a first drone of a drone network (i.e. UAV 400 of UAVs that communicate via network 208, as described in ¶0032) a first task, the first task instructing the first drone to transport a first package to a first destination in a geographic area (see at least ¶0076, with respect to step 902 in Figure 9, regarding that instructions are sent to the UAV to take off from the departure location and begin a flight toward a destination, where the destination is a delivery location, as described in at least ¶0075, and the item delivered is a package, as described in ¶0027); 
receiving roadway traffic data for a plurality of roadway vehicles in the geographic area
 Buchmueller further discloses determining a vehicle route of a first roadway vehicle of the plurality of roadway vehicles (see at least ¶0080-0083, with respect to steps 1002 and 1008 of Figure 10, regarding the determination of known routes of available transportation vehicles, where a transportation vehicle is selected for the UAV to land on), the first drone being docked on the first roadway vehicle on at least part of the vehicle route of the first roadway vehicle (see at least ¶0083, with respect to step 1008 of Figure 10, regarding the selected transportation vehicle is for the UAV to land on; ¶0084-0086, with respect to Figure 11, describing the landing process of the UAV onto the selected transportation vehicle).
While Buchmueller discloses the routes of the available transportation vehicles as being known and that the timing (i.e. delays) of the known routes are determined, Buchmueller does not specifically disclose that the vehicle route is determined based on the roadway traffic data for the plurality of roadway vehicles. However, it would be obvious for one of ordinary skill in the art to have calculated the known routes of the transportation vehicles of Buchmueller using roadway traffic data.
For example, Uyeki discloses the known technique of calculating a travel route for a vehicle (similar to the vehicle route of a first roadway vehicle taught by Buchmueller) based on traffic information (similar to the roadway traffic data taught by Buchmueller) (see at least ¶0012). 
Since the methods of Uyeki and Buchmueller are directed to the same purpose, i.e. providing predefined vehicle routes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buchmueller, so as to determine, based on the roadway traffic data for the plurality of roadway vehicles, a vehicle route of a first roadway vehicle of the plurality of roadway vehicles, in the same manner that Uyeki calculates a travel route for a vehicle based on traffic information, with the predictable result of increasing convenience for providing automated and personalized traffic reports (¶0089 of Uyeki) where the known routes of Buchmueller take traffic into consideration.
Buchmueller further does not disclose determining, during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone in the drone network. However, in light of ¶0079 of Buchmueller, describing the condition in which the UAV may not be able to take off from the transportation vehicle while traveling to the delivery location, it would be obvious to one of ordinary skill in the art to have the package be transferred to a second drone, in light of Tokhtabaev.
Specifically, Tokhtabaev discloses a similar package delivery system (see abstract) that suggests combinations of drone and vehicle-based delivery (see at least ¶0051), where a package is automatically transferred from drone 30A to drone 30B to drone 30C (i.e. a second drone), so as to reach its delivery destination, i.e. home 52 (see at least ¶0056-0058, with respect to Figure 4).
Since the systems of Tokhtabaev and Buchmueller are directed to the same purpose, i.e. drone and vehicle-based package delivery, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buchmueller, so as to determine, during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone in the drone network, and transfer the first package to the second drone in the drone network, in the same manner that Tokhtabaev automatically transfers a package from one drone to another drone, so as to reach its delivery location, with the predictable result of accounting for delivery scenarios when the distance from the location at the vehicle to the destination location is too great for the drone to fly non-stop (¶0053 of Tokhtabaev), thus, providing package delivery when the UAV in Buchmueller is unable to take off from the transportation vehicle (see ¶0079).
Claim 9
The combination of Buchmueller, Uyeki, and Tokhtabaev discloses the claimed system (see at least Figure 2 of Buchmueller) comprising one or more processors (i.e. processors 222), and one or more memories (i.e. memory 224) storing instructions that, when executed by the one or more processors cause the system to perform the method discussed in the rejection of claim 1.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller in view of Uyeki and Tokhtabaev, and in further view of Mattingly et al. (US 2019/0259120 A1), hereinafter Mattingly.
Claim 17
The combination of Buchmueller, Uyeki, and Tokhtabaev discloses the claimed method discussed in the rejection of claim 1.
Tokhtabaev further discloses automatically transferring a pack from one drone to another in ¶0057, but does not specifically disclose wirelessly communicating a request to transfer the first package to the second drone, wirelessly receiving a response to the request accepting the transfer of the first package, and transferring the first package to the second drone. However, this technique of handshaking in order to confirm transfer of goods is well known in the art, in light of Mattingly.
Specifically, Mattingly discloses a similar package delivery system that incorporates both vehicles and drones, referred to as autonomous vehicles (see ¶0030, ¶0019), where the autonomous vehicles are configured to perform handshaking with other vehicles to confirm transfer of goods and collaboration of tasks, where the vehicle hands off its mission profile to another vehicle to perform (see ¶0057). Therefore, Mattingly reasonably teaches wirelessly communicating a request to transfer a package to a drone, wirelessly receiving a response to the request accepting the transfer of the package, and transferring the package to the drone, in light of the application of Mattingly where the autonomous vehicles are UAVs configured to carry packages, as described in ¶0023.
Since the systems of Buchmueller and Mattingly are directed to the same purpose, i.e. vehicle and drone-based package delivery, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buchmueller, so as to wirelessly communicate a request to transfer the first package to the second drone, wirelessly receive a response to the request accepting the transfer of the first package, and transfer the first package to the second drone, in the same manner that Mattingly’s autonomous vehicles are configured to perform handshaking with other vehicles to confirm transfer of goods and collaboration of tasks, where the vehicle hands off its mission profile to another vehicle to perform, with the predictable result of allowing vehicles to confirm the transfer of goods (¶0057 of Mattingly), so as to provide authorized interactions.
Claim 20
Tokhtabaev further discloses selecting the second drone (i.e. drone 30B) based on the flight range of drone 30A (similar to the range of the first drone taught by Buchmueller) (see at least ¶0053-0058, with respect to Figure 4, regarding that transfer of package 44 is made to drone 30B and then drone 30C based on segments defined with respect to the flight range of the drone).
Additionally, Mattingly teaches the selection of a second drone based on a task priority or a range of a drone (see at least ¶0035-0037).
Only one of the elements listed in the limitation of claim 20 is required to be taught by prior art.
Allowable Subject Matter
Claims 2-8, 10-16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2 and 10, the closest prior art of record, Buchmueller, Uyeki, and Tokhtabaev, taken alone or in combination, does not teach determining the vehicle route of the first roadway vehicle based on the roadway traffic data, wherein: 
the first drone is docked on the first roadway vehicle that is traveling towards the first destination in the geographic area; and 
determining to transfer the first package to the second drone is based on a range of the first drone and the vehicle route of the first roadway vehicle
Specifically, the combination of Buchmueller and Uyeki discloses the claimed determining the vehicle route of the first roadway vehicle based on the roadway traffic data, as discussed in the rejection of claim 1. Buchmueller further discloses that the first drone is docked on the first roadway vehicle that is traveling towards the first destination in the geographic area (see at least ¶0080, regarding the comparison of the UAV travel path and destination to known routes of available transportation vehicles in order to select a transportation vehicle for landing; ¶0090, regarding the landing on a transportation vehicle that is heading in the same direction as the UAV). However, the combination of Buchmueller, Uyeki, and Tokhtabaev does not further disclose determining to transfer the first package to the second drone is based on a range of the first drone and the vehicle route of the first roadway vehicle. No reasonable combination of prior art can be made to teach the claimed features in light of the overall claim.
With respect to claims 4, 12, and 18, the closest prior art of record, Buchmueller, Uyeki, and Tokhtabaev, taken alone or in combination, does not teach that the claimed second drone is docked on a second roadway vehicle that is traveling towards the first destination in the geographic area; 
determining to transfer the first package to the second drone includes: 
determining a vehicle route of the second roadway vehicle based on the roadway traffic data; 
selecting, from the drone network, the second drone based on the vehicle route of the second roadway vehicle; and 
transferring the first package to the second drone includes: 
reassigning the first task to the second drone, the reassigned first task instructing the second drone to transport the first package to the first destination in the geographic area; and 
coordinating a package handover of the first package from the first drone to the second drone, in light of the overall claim.
Specifically, Tokhtabaev is silent regarding docking a drone on a roadway vehicle that is traveling towards the destination of the package, where drones are selected based on the vehicle route of the roadway vehicle to which it is docked, as claimed. No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim. This allowable subject matter has been indicated in the Office Action mailed 11/17/2021.
With respect to claims 7, 15, and 19, the closest prior art of record, Buchmueller, Uyeki, and Tokhtabaev, taken alone or in combination, does not teach that the claimed method comprises:
assigning the second drone of the drone network a second task, the second task instructing the second drone to transport a second package to a second destination in the geographic area; 
reassigning the first task to the second drone and the second task to the first drone; 
transferring the first package from the first drone to a first roadway vehicle; 
transferring the second package from the second drone to a second roadway vehicle; 
navigating the first drone from the first roadway vehicle to the second roadway vehicle having the second package; and  Page 62 of 70Atty. Dkt. No. 10003-07930 US
navigating the second drone from the second roadway vehicle to the first roadway vehicle having the first package, wherein transferring the first package to the second drone includes: 
transferring the first package from the first drone to the first roadway vehicle; and 
transferring the first package from the first roadway vehicle to the second drone, in light of the overall claim.
Specifically, while Tokhtabaev discloses a system that transfers packages between drones and roadway vehicles, Tokhtabaev does not disclose the specific claimed method of transfer involving two separate packages in which tasks associated with each are reassigned between the first and second drone. No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim. This allowable subject matter has been indicated in the Office Action mailed 11/17/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661